Name: Regulation (Euratom, ECSC, EEC) No 857/72 of the Council of 25 April 1972 providing for special editions of the 'Official Journal of the European Communities'
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 351 28.4.72 Official Journal of the European Communities No L 101/1 REGULATION (EURATOM, ECSC, EEC) No 857/72 OF THE COUNCIL of 24 April 1972 providing for special editions of the Official Journal of the European Communities drawn up by the Council or the Commission in the Danish, English and Norwegian languages shall, from the date of accession, be authentic under the same conditions as the texts drawn up in the four original languages and shall be published in the Official Journal of the European Communities if the texts in the original languages were so published; Whereas in accordance with Article 29 of the Act of Accession Regulation No 1 will be adapted from 1 January 1973 , so that the Official Journal of the European Communities will, from that date, be published in seven official languages ; Whereas, therefore, provision should be made for the conditions under which the abovementioned acts are to be. published until 31 December 1972 ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 217 thereof; Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 190 thereof; Having regard to the Treaty establishing the European Coal and Steel Community ; Whereas Article 5 of Regulation No l1 of the Council of the European Economic Community and of the Council of the European Atomic Energy Community prescribes that the Official Journal shall be published in the four official languages ; Whereas the Treaty concerning the Accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland to the European Economic Community and the European Atomic Energy Community and the Decision of the Council of the European Communities of 22 January 1972 concerning the Accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland to the European Coal and Steel Community were drawn up in the Danish, Dutch, English, French, German, Irish, Italian and Norwegian languages, all eight texts being equally authentic; Whereas the Council has decided to publish those texts ; Whereas Article 155 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties (hereinafter called the 'Act of Accession') prescribes that the texts of the acts of the institutions of the Communities adopted before accession and HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Regulation No 1, the Treaty concerning the Accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway gnd the United Kingdom of Great Britain and Northern Ireland to the European Economic Community and the European Atomic Energy Community and the Decision of the Council of the European Communities of 22 January 1972 concerning the Accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland to the European Coal and Steel Community shall be published in the Official Journal of the European Communities in the languages in which those texts were drawn up. The texts of the acts referred to in Article 155 of the Act of Accession which shall, from the date of accession, be authentic under the same conditions as the texts drawn up in the four original languages, shall be published in the Official Journal of the European Communities if the texts in the original languages were so published.1 OJ No 17, 6.10.1958, pp . 385/58 and 401/58. 352 Official Journal of the European Communities Article 2To this end special editions of the Official Journal of the European Communities shall be drawn up and published in the Danish, English, Irish and Norwegian languages . Publication in these special editions shall have the same legal force as publication in the Official Journal of the European Communities. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall remain in force until 31 De ­ cember 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 April 1972. For the Council The President G. THORN